UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16005 Unigene Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2328609 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 81 Fulton Street, Boonton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (973) 265-1100 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes xNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer oNon-accelerated filero Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes oNo x. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $.01 Par Value – 95,586,644 shares as of August 9, 2012 1 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 INDEX Explanatory Note – Restatement of Financial Information 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements (Unaudited) 4 Condensed Balance Sheets June 30, 2012 and December 31, 2011 4 Condensed Statements of Operations Three and Six Months Ended June 30, 2012 and 2011 5 Condensed Statements of Stockholders' Deficit Six Months Ended June 30, 2012 6 Condensed Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 7 Notes to Condensed Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION 41 Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 44 Item 6. Exhibits 45 SIGNATURES 46 2 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 EXPLANATORY NOTE – RESTATEMENT OF FINANCIAL INFORMATION Unigene Laboratories, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the "Amendment") to its Quarterly Report on Form 10-Q for the period ended June 30, 2012, originally filed August 9,2012 (the "Original Filing") to amend and restate previously-filed condensed financial statements and related disclosures for such period (the "Restatement"). All or a portion of the following items of the Original Filing have beenamended and restated in this Amendment to reflect the Restatement: Part I, Item 1. Financial Statements; Part I, Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; Part I, Item 4. Controls and Procedures; and Part II, Item 1A. Risk Factors; In addition, various cross-references located throughout this Amendment and Part II, Item 6 reflect the Restatement. Financial information related to the periods ended June 30, 2012 and March 31, 2012 and the year ended December 31, 2011 including any portions of such annual periods previously filed by us and all related earnings press releases and similar communications issued by us during and with respect to these periods should not be relied upon. In the event there are discrepancies between this Amendment and previous reports, press releases and similar communications, the information in this Amendment shall govern.For the convenience of the reader, this Amendment sets forth the Original Filing in its entirety. Other than to reflect the effects of the Restatement, none of the other disclosures in the Original Filing have been amended or updated. Among other things, forward looking statements made in the Original Filing have not been revised to reflect events that occurred or facts that became known to the Company after the filing of the Original Filing, and such forward-looking statements should be read in their historical context. Accordingly, the Amendment should be read in conjunction with the Company’s filings made with the Securities and Exchange Commission (“SEC”) subsequent to the original filing date, including any amendments to those filings. Background of the Restatement In November 2012, weidentified an error related to the Company’s accounting for an embedded derivative liability during the periods ended June 30, 2012 andMarch 31, 2012 and the years ended December 31, 2011 and 2010, associated with our senior secured convertible notes. Specifically, management determined that the Company’s convertible notes contain a conversion reset provision that lowers the stated conversion price under certain circumstances, which requires the conversion feature to be accounted for as an embedded derivative that must be marked to fair value each reporting period.As a result, the Company should not have reversed the carrying value of a liability for an embedded derivative in the quarter ended June 30, 2010 and should have continued to mark such liability to fair value in its financial statements for the quarterly periods from June 30, 2010 through June 30, 2012.Additionally, we determined that the methodology utilized to determine the fair value of the embedded derivative liability for the quarter ended March 31, 2010 was not appropriate as it did not properly consider a reset feature contained within the related convertible notes and consequently,the prior conclusion that the issuance of the senior secured convertible notes in March 2010 represented a troubled debt restructuring was incorrect. As a result of the re-assessment of the March 2010transaction, we have concluded that the addition of the conversion feature to the notes indicates the new notes are substantially different from the previously issued notes and as a result,the transaction should have been accounted for as a debt extinguishment. On November 21, 2012, our management, in consultationwith our Board of Directors, concluded that the Company's previously issued financial statements: (i) for the years ended December 31, 2011 and 2010 included in our Annual Reports on Form 10-K, as amended, for the years then ended (collectively, the "Annual Reports"); and (ii) for the interim periods ended June 30, 2012, March 31, 2012, September 30, 2011, June 30, 2011, March 31, 2011, September 30, 2010, June 30, 2010 and March 31, 2010 included in ourQuarterly Reports on Form 10-Q for each of the aforementioned quarterly periods should no longer be relied upon.Additionally, it was determined that we should, as soon as practicable, file with the SEC: (i) an amendments to the Annual Reports, inclusive of restated financial data pertaining to each applicable quarterly period in 2011 and 2010; and (ii) amendments to the Quarterly Reports on Form 10-Q for the periods ended June 30, 2012 and March 31, 2012 in order to restate such financial statements. Concurrently with the filing of this Amendment, we are filing our Quarterly Reports on Form 10-Q or 10-Q/A, as applicable, for each of the quarterly periods ended September 30, 2012 and March 31, 2012, which reports include unaudited amended and restated condensed financial statements and related financial information for the fiscal 2011 comparative periods presented in those reports, reflecting the effects of the Restatement. We are also concurrently filing Amendment No. 2 on Form 10-K for the year ended December 31, 2011 (the “Second Amendment”).We have not amended, and do not intend to amend, any of our other previously filed SEC reports for the periods that ended prior to December 31, 2011 to reflect the Restatement, as the amended and restated information contained in theSecond Amendment covers the time periods applicable to such reports. However, we are also amending the financial statements and related portions of the disclosures contained in our Quarterly Report on Form 10-Q/A for the period ended March 31, 2012 to reflect the Restatement. 3 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets June 30, 2012 and December 31, 2011 June 30, December 31, (Unaudited) (Restated) (Restated) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Accounts receivable - Tarsa Inventory, net Due from former China Joint Venture partner, net Prepaid expenses and other current assets Total Current Assets Non-current inventory Property, plant and equipment, net Patents and other intangibles, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Accrued interest Current portion – Deferred licensing revenues Current portion – Deferred gain on sale/leaseback Current portion – Capital lease obligations Embedded conversion feature liability Note payable – Victory Park, net of discount of $3,439,791 at June 30, 2012 Notes payable – Founders Total Current Liabilities Note payable – Victory Park, net of discount of $5,335,294 at December 31, 2011 Notes payable – Founders Accrued interest Embedded conversion feature liability Deferred licensing revenues, excluding current portion Deferred gain on sale/leaseback, excluding current portion Capital lease obligations, excluding current portion Deferred compensation Total Liabilities Commitments and Contingencies Stockholders’ Deficit: Common Stock – par value $.01 per share, authorized 275,000,000 shares; issued 95,414,927 shares at June 30, 2012 and 95,215,599 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See notes to condensed financial statements. 4 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 Condensed Statements of Operations (Unaudited, Restated) Three months ended June 30, Six months ended June 30, (Restated) (Restated) (Restated) (Restated) Revenue: Product sales $ Royalties Licensing revenue Development fees and other Tarsa revenue Operating expenses: Research and development Cost of goods sold General and administrative Unallocated facility expenses Operating loss ) Other income (expense): Gain (loss) on change in fair value of embedded conversion feature ) ) ) Interest and other income Interest expense ) Loss from investment in former China joint venture ) Loss from investment in Tarsa ) ) ) Income (loss) before income taxes ) ) ) Income tax benefit from refund of federal tax credits Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share – basic $ ) $ $ ) $ ) Net income (loss) per share – diluted $ ) $ $ ) $ ) Weighted average number of shares outstanding - basic Weighted average number of shares outstanding -diluted See notes to condensed financial statements. 5 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 Condensed Statement of Stockholders’ Deficit Six Months Ended June 30, 2012 (Unaudited, Restated) Common Stock No. Shares Par Value Additional Paid-in Capital Accumulated Deficit Total Balance, January 1, 2012 (Restated) $ $ $ ) $ ) Stock Issued in Lieu of Director Fees Issuance of Restricted Stock ) Recognition of Restricted Stock Compensation Expense Recognition of Stock Option Compensation Expense – Employees and Directors Recognition of Stock Option Compensation Benefit – Consultants ) ) Exercise of Stock Options Net Loss ) ) Balance, June 30, 2012 (Unaudited, Restated) $ $ $ ) $ ) See notes to condensed financial statements. 6 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 Condensed Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 (Unaudited) Six Months Ended June 30, (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of deferred revenue ) ) Gain on sale/leaseback ) Amortization of debt discounts and deferred financing fees Non-cash equity compensation Loss on change in fair value of embedded conversion feature Depreciation and amortization of long-lived assets Loss on investment in Tarsa Loss on investment in former China Joint Venture Changes in operating assets and liabilities: Decrease in accounts receivable Decrease in inventory Decrease (increase) in other assets ) Decrease in accounts payable and accrued expenses ) ) Increase in deferred revenue Increase in accrued interest Increase in deferred compensation Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in Tarsa ) ) Capital expenditures ) ) Increase in patents and other intangibles ) ) Proceeds from sale/lease back Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ASSETS: Repayment of Founders’ note ) Repayment of capital lease ) Proceeds from exercise of stock options Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Non-cash investing and financing activities: Purchase of equipment through capital lease $ $ Cash payments: Cash paid for interest Cash paid for income taxes See notes to condensed financial statements. 7 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 Notes to Condensed Financial Statements June 30, 2012 (Unaudited) In November 2012, the Company concluded that the audited financial statements for the years ended December 31, 2011 and 2010 and other financial information included in the Company’s Annual Report on Form 10-K for the years ended December 31, 2011 and 2010 and the unaudited financial statements included in the Company’s Quarterly Reports on Form 10-Q for each quarterly period in the years ended 2011 and 2010 and for the quarterly periods ended June 30,2012 and March 31, 2012 should no longer be relied upon.The following financial statement footnotes give effect to the Restatement, which is discussed further in Note B of the notes to the financial statements herein. NOTE A – LIQUIDITY Cash At June 30, 2012, the Company had cash and cash equivalents of $1,749,608, a decrease of $2,932,075 from December 31, 2011.The Company has incurred annual operating losses since its inception, including a loss of $14,443,000 during the six months ended June 30, 2012, and, as a result, at June 30, 2012, had an accumulated deficit of approximately $197,000,000.The Company expects to incur net losses and cash flow deficiencies from operating activities for the foreseeable future. Recent developments impacting business operations On July 20, 2012 the European Medicines Agency (“EMA”) issued a press release concerning the marketability of approved calcitonin products in Europe, concluding there was evidence of a small increased risk of cancer with long-term use of current calcitonin medications approved and commercially available in Europe since 1973, and calling for curtailment of calcitonin usage. On August 1, 2012, Health Canada announced that it is reviewing whether to follow European medical authorities and restrict use of a nasal spray prescribed to prevent osteoporosis because of the increased risk of cancer. The Company has licensed to Upsher-Smith Laboratories, Inc. (“USL”) its patented nasal formulation of calcitonin for commercialization in the United States and has licensed the development and worldwide commercialization rights (except China) for its Phase 3 oral calcitonin to Tarsa Therapeutics, Inc. (“Tarsa”).However, since neither the Company nor its licensees are Market Authorization Holders in Europe, they do not have the right to appeal the EMA's recommendation. The potential regulatory and commercial impact of this announcement on calcitonin related products marketed or under development by the Company’s licensees and partners in Europe and other markets as well as the resulting financial impact on its future business operations is currently being evaluated.There is a possibility that other regulatory authorities, including the United States Food and Drug Administration (“FDA”), could take actions as a result of the EMA recommendation, including withdrawing calcitonin products from the market or limiting their use.This could materially adversely affect the Company’s finances and operations by reducing or eliminating sales and royalties on Fortical, limiting the value of current calcitonin development projects and limiting the potential value of its investment in Tarsa.Additionally, this could impact the carrying value of assets, including fixed assets, inventories and patents, as well as the Company’s ability to obtain adequate financing. Debt As of June 30, 2012, the Company’s total principal debt, inclusive of its capital lease obligations and accrued interest, was approximately $68,400,000. Based on managements’ current cash flow projections, the Company will need to obtain significant additional financing to fund operations, address its current debt and restructure its balance sheet.Without additional financing, the Company is expected to run out of cash in the fourth quarter of 2012.The Company is currently exploring various alternatives, including financing, debt restructuring and partnering options.If the Company is unable to obtain financing, it may not be able to continue as a going concern in the near future. On May 29, 2012, the Company entered into an agreement to settle its obligations to Jay Levy, the estate of Jean Levy, Warren Levy and Ronald Levy (the “Levys” or the “Founders”) (see Note G).Pursuant to the settlement agreement, the Founders agreed to settle any and all outstanding obligations due from the Company in exchange for (i) two installment payments of $150,000 each due in May and June 2012 (the “Interim Payments”), which were subsequently paid by the Company; (ii) $7,700,000 payable on or before September 30, 2012; and (iii) the issuance of 5,000,000 shares of the Company’s common stock.Currently, the Company does not have sufficient cash to make the final payment contemplated under the agreement with the Founders.In light of the recent EMA recommendation, the expected financial impact on business operations and the ability of the Company to raise funds, the Company does not believe it will be in a position to fund the debt settlement with the Founders.In the event that the Company does not fund the debt settlement, the Company will owe the Founders a total of $23,000,000 in principal and accrued interest as of September 30, 2012. Under the restated financing agreement with Victory Park Management, LLC (together with its affiliates, “Victory Park”) (see Note H), the Company must maintain a cash balance equal to at least $2,500,000 and its cash flow (as defined in the restated financing agreement) must be at least $2,000,000 in any fiscal quarter or $7,000,000 in any three consecutive quarters.On May 29, 2012, the Company entered into a letter agreement with Victory Park pursuant to which they agreed to, among other things, waive the financial covenant requirements through September 30, 2012 (see Note H).As a result of its cash balance being less than $2,500,000 as of June 30, 2012, the Company would have been in default of this provision had Victory Park not agreed to the waiver.In the event the Company isnot able to successfully restructure the Victory Park debt, the Company is expected to be in violation of its covenants with Victory Park in periods subsequent to September 30, 2012. Any such default could result in the Company’s debt owed to Victory Park becoming immediately due and payable. 8 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 As previously disclosed, the Company is in discussions with Victory Park (see Note H).However, there can be no assurance that the Company will be able to reach agreement with Victory Park regarding its debt obligations or on any other matter. Liquidity The global credit crisis that began in 2007 was further exacerbated by events occurring in the financial markets in the fall of 2008, and has continued into 2012.These events have negatively impacted the ability of corporations to raise capital through equity financings or borrowings.The credit crisis may continue for the foreseeable future. In addition, uncertainty about current and future global economic conditions may impact the Company’s ability to license its products and technologies to other companies and may cause consumers to defer purchases of prescription medicines, such as Fortical, in response to tighter credit, decreased cash availability and declining consumer confidence. Accordingly, future demand for the Company’s products and technologies could differ negatively from its current expectations. Due to the Company’s limited financial resources, any further significant decline in Fortical sales and/or royalties, or delay in achieving milestones under its existing license agreements, or in signing new license, feasibility or distribution agreements for its products or technologies or loss of patent protection, ability to sell additional shares of its common stock, its inability to restructure its existing Victory Park debt, or ability to not violate its covenants with Victory Park could have a material adverse effect on the Company’s cash flow and operations (see Notes D, E, J, N,and R).As a result of advancing Fortical purchase orders from USL previously scheduled for November 2012 and February 2013, the Company expects to receive an additional $1,400,000 in cash in September 2012.These orders will reduce sales of Fortical in future periods.Additionally, the Company is in the process of evaluating operating expenses in order to curtail cash expenditures to extend its cash runway. If the Company is unable to achieve significant milestones or sales under its existing agreements and/or enter into new significant revenue generating license or other arrangements in the near-term, the Company will need to either secure another source of funding in order to satisfy its working capital needs and to remain in compliance with covenants in its financing agreement with Victory Park (see Note H) or significantly curtail its operations. Should the funding required to sustain the Company’s working capital needs be unavailable or prohibitively expensive, the consequence would be a material adverse effect on its business, operating results, financial condition and prospects. The Company believes that satisfying its cash requirements over the long term will require the successful commercialization of its licensed oral or nasal calcitonin products, and one or more of its Peptelligence™ biotechnologies, its oral parathyroid hormone (“PTH”) product, the obesity program or another peptide product in the U.S. and/or abroad. However, it is uncertain whether any new products will be approved or will be commercially successful. The amount of future revenue the Company will derive from Fortical is also uncertain. In December 2011, the Company announced a restructuring plan that included a reduction in workforce and expenses to improve operational efficiencies and to better match resources with market demand. Under the comprehensive plan, the Company is continuing Fortical production and maintaining all of its core programs and partnered activities while decreasing cash expenditures. Since the Company is currently maintaining an adequate inventory of calcitonin and enzyme to support expected future Fortical production needs, it continues to suspend manufacturing of those materials at its Boonton facility. However, the Company is maintaining the cGMP status of the facility and the ability to manufacture peptides at that location. Implementation of the restructuring plan resulted in an immediate company-wide workforce reduction of approximately 25%. The cash requirements in 2012 to operate the research and peptide manufacturing facilities and develop products have decreased from 2011 due to the December 2011 restructuring. 9 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 Cash received during the six months ended June 30, 2012 was primarily from Fortical sales and royalties received under theagreement with Upsher-Smith Laboratories, Inc. (“USL”); accounts receivable collected from GlaxoSmithKline (“GSK”) for work performed in 2011;and from development work and fee-for-service feasibility studies for various companies, including Tarsa. The Company’s primary sources of cash have historically been (1)licensing fees for new agreements, (2)milestone and other payments under licensing or development agreements, (3)bulk peptide sales under licensing or supply agreements, (4) loans from its founders and Victory Park, (5)the sale of its common stock, (6) Fortical sales and royalties and (7) the proceeds from the sale of state net operating loss carryforwards. In 2011, the Company divested its equity interest in its former China Joint Venture as well as its Site Directed Bone Growth (“SDBG”) program, which may result in additional sources of cash in the future. There can be no assurance that any of these cash sources will continue to be available to the Company in the future. Licensing fees from new collaborations are dependent upon the successful completion of complex and lengthy negotiations. Milestone payments are based upon progress achieved in collaborations, which cannot be guaranteed, and are often subject to factors that are controlled neither by the Company or itslicensees. Product sales to the Company’s partners under these agreements are based upon its licensees’ needs, which are sometimes difficult to predict. Sale of the Company’s common stock is dependent upon its ability to attract interested investors, its ability to negotiate favorable terms and the performance of the stock market in general and biotechnology investments in particular. Future Fortical sales and royalties will be affected by competition and continued acceptance in the marketplace and could be impacted by manufacturing, distribution or regulatory issues.The Company is actively seeking additional licensing and/or supply agreements with pharmaceutical companies for various oral peptides, including PTH and its obesity peptide, and for its peptide manufacturing technology. In October 2011, the Company announced its decision to establish a Joint Development Vehicle with Nordic Bioscience (see Note N).The Company may not be successful in achieving milestones under its current agreements, in obtaining regulatory approval for its other products or in-licensing any of its other products or technologies. Going Concern These uncertainties raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. Refer to the financial statements and footnotes thereto included in Unigene’s annual report on Form 10-K for the year ended December 31, 2011, as amended, including the accompanying Report of Independent Registered Public Accounting Firm, dated March 15, 2012 (except for Note 29 and the effects thereof, as to which the date is January 31, 2013), of Grant Thornton LLP. The condensed financial statements included in this Form 10-Q/A have been prepared on a going concern basis and as such do not include any adjustments that might result from the outcome of this uncertainty. NOTE B - BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation, which are of a normal and recurring nature only, have been included. Certain prior year amounts have been reclassified for presentation purposes.Operating results for the three and six month periods ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012 or for any interim period. For further information, including a summary of significant accounting policies and practices, please refer to our financial statements and footnotes thereto included in Unigene’s annual report on Form 10-K, as amended,for the year ended December 31, 2011. Restatement of Financial Statements In November 2012, the Company identified an error related to the Company’s accounting for an embedded derivative liability associated with the Company’s senior secured convertible notes, which were issued in March 2010, during the periods ended June 30, 2012 andMarch 31, 2012 and the years ended December 31, 2011 and 2010 and interim periods therein, which resulted in the restatement of previously issued financial statements. Specifically, management determined that the Company’s convertible notes contain a conversion reset provision that lowers the stated conversion price under certain circumstances, which requires the conversion feature to be accounted for as an embedded derivative that must be marked to fair value each reporting period.As a result,the Company should not have reversed the carrying value of the liability for the embedded derivative in the quarter ended June 30, 2010 and should have continued to mark such liability to fair value in its financial statements for the quarterly periods from June 30, 2010 through June 30, 2012.Additionally, the Company determined that the methodology utilized to determine the fair value of the embedded derivative liability for the quarter ended March 31, 2010 was not appropriate as it did not properly consider a reset feature contained within the related convertible notes and consequently, that the conclusion that the issuance of the senior secured convertible notes in March 2010 represented a troubled debt restructuring was incorrect. As a result of the re-assessment of the transaction, the Company has concluded that the addition of the conversion feature to the notes indicates the new notes are substantially different from the previously issued notes and as a result, the transaction should have been accounted for as a debt extinguishment. As a result of the restatement, the Company was unable to finalize and file its Form 10-Q for the period ended September 30, 2012 by the SEC’s extended filing deadline of November 21, 2012.Therefore, the Company gave the VPC Parties notice that an event of default occurred under the Restated Finance Agreement by virtue of the Company’s failure to timely file such Form 10-Q. 10 Unigene Laboratories, Inc. Form 10-Q/A – Period Ended June 30, 2012 As a result of the aforementioned accounting errors, the financial statements presented herein as well as footnotes H, I and S have been amended and restated to reflect the following accounting corrections: · As of June 30, 2012 and December 31, 2011: (i) the adjustment of deferred financing fees within prepaid expenses and other current assets (2012) and within other assets (2011) related to the convertible note issuance; (ii) the recordation of an embedded conversion feature liability representing the fair value of the conversion feature; (iii) the adjustment of the debt discount related to the convertible note issuance; (iv) the reversal of the accounting adjustment that was recorded in 2010 to reverse the embedded derivative liability through additional paid-in capital and (v) the cumulative impact to accumulated deficit of related adjustments to the statements of operations. · For the three and six months ended June 30, 2012 and 2011: (i) the recordation of changes in fair value ofthe embedded derivative liability through gain (loss) on change in fair value of embedded conversion feature within the statements of operations; and (ii) the recordation of adjustments to non-cash interest expense based on the revised debt discount and to reflect such interest expense based on the effective interest rate method. The following represents a summary of the adjustments by financial statement line item: June 30, December 31, Balance sheet data: Prepaid expenses and other current assets $ $
